Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00160-CV
____________
 
JOHN KINDS, Appellant
 
V.
 
CITY OF HOUSTON AND POLICE OFFICER WILLIAM HAYDEN, 
Appellees
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2008-18683
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a summary judgment signed November 11, 2008.  The clerk=s record was filed on March 18,
2009.  Appellant=s brief was due April 17, 2009, but no brief or motion for
extension of time were filed.




On May
7, 2009, this Court issued an order stating that unless appellant submitted his
brief, together with a motion reasonably explaining why the brief was late, on
or before June 1, 2009, the Court would dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.